Public service broadcasting in the digital era: the future of the dual system (short presentation)
The next item is the report by Ivo Belet, on behalf of the Committee on Culture and Education, on public service broadcasting in the digital era: the future of the dual system.
Madam President, good evening Commissioner, ladies and gentlemen, the resolution which we hope to adopt here on Thursday sends, in my view, a very important signal, a signal which demonstrates that there is a great deal of support in this House for our typical European media model, which gives space to both commercial broadcasters, on the one hand, and public broadcasters, that is, public media companies, on the other. This model, Madam President, is typically European, because you will not, or only very occasionally, find it in the United States or Japan, let alone in China. In most Member States of the European Union, this dual media model has proved to offer the best guarantees when it comes to media pluralism, independence of editorials and freedom of the press in general. However, this model is, unfortunately, coming under heavy pressure in the European Union. That pressure is coming from various quarters. It is coming through the heavy cuts that competent authorities, national or regional, are facing, but there is also a great deal of pressure from private media companies on public broadcasters. They consider public broadcasters to be representative of unfair competition, especially on the Internet. As a result of this overall situation, public broadcasters in a number of Member States of the European Union are actually struggling to keep their heads above water. This is calling into question the delicate balance of the dual system which is being compromised. We have to do everything we can to ensure that our European media model remains intact in these turbulent times and that we give it a firm foundation for the future, too. A number of interventions are needed for that purpose and we have formulated these in the resolution. The first point I would like to make, and I am not sure whether this forum is aware of it, is that, at one time, all Member States of the European Union formally committed themselves to guaranteeing freedom of the press under the framework of the Council of Europe. That includes a clearly defined remit and funding for public broadcasting. Long-term funding is important. It is time that we, as the European Parliament, reminded all 27 Member States that they made those commitments back then and that they also have to keep to them. My second point is that pluralism in the media, and freedom of the press in general, are an essential part of our democracy. That is why we want to introduce the role of media pluralism monitor. That, Commissioner, is a tool developed on the Commission's initiative. It is a very useful tool and one that can serve as a beacon in a number of Member States, in a number of regions where media diversity and media pluralism are at risk of coming under pressure. Last but not least, I think that the biggest challenge for all media is to secure for themselves a presence online, a digital presence on the Internet. The growing nervousness about - or, we might even say, the growing hostility to - public broadcasters' initiatives on the Internet is disturbing. Some people in politics, in national politics in particular, and also in the media, seem to forget that clear agreements were made last year about the online activities of public broadcasters, and it is essential that they are respected. If we follow this line of argument, Madam President, I think that we also need to develop models which will allow search engines and Internet service providers to play their part. To conclude, I think that we cannot afford to stand on the sidelines any longer, otherwise we will wake up to find that Google and YouTube, and Apple too, have taken over our media landscape. That, of course, would be completely undesirable.
(SK) Madam President, there is a need to take steps in the European Union to ensure balance and a plurality of views, which will be greatly helped by an equilibrium between public service and commercial media on the market. With regard to maintaining cultural diversity, freedom of expression and healthy competition, we must not, of course, adopt a one-size-fits-all solution, and we must therefore respect the efforts of individual Member States to address the issue of increasing the share of public service media at the national level.
In my opinion, a balanced ratio between public service media and commercial media on the Internet as well should be a priority both for national strategies and for European media policy in the near future. It is also necessary to encourage interested parties to cooperate creatively in order to improve the quality of information provided on the media market, and to produce innovations in this sector. I would like to end by saying that media plurality and freedom is a cornerstone of democracy.
(DE) Madam President, I am also of the opinion that the dual media system can also be a success here in Europe and that it is important that we should have public broadcasters, on the one hand, and the private channels, on the other, operating in free competition, in a free market economy. Unfortunately, the reality is somewhat different. There is evidence of a huge trend towards monopolisation, particularly in the private sector. We need to take steps to counteract this. This trend is particularly dangerous because it is happening against a background of grave economic difficulty.
On the other hand, we have public broadcasting companies that are failing in their public service duties by allowing party spin-doctors and handlers to decide on the subject matter and content of their editorials. Of course, this cannot be allowed. Let me take the example of ORF in Austria: this broadcaster operates like a branch of the civil service, but not in terms of economic efficiency. There is no liberalism or pluralism in the media and no editorial freedom at present, or at least not as much as there should be. What can the EU do about this? I am convinced that the early warning system for identifying monopolies already presented to the European Parliament some time back is a good solution to this problem.
(CS) Madam President, I would like to make two other comments on the debate. The directive adopted earlier on audiovisual services improves cooperation between the supervisory bodies, and provides a high level of protection for children against inappropriate shows and advertisements. However, Member States are not disciplined in the way they implement it. For example, in my own country, it has only been in force since June. We also have the incomplete harmonisation of copyright law. We need both to make it easier to obtain cross-border licences for audiovisual works from collective authors, and to release the archive of audiovisual works of uncertain copyright in the case of so-called orphan works. I have confirmed that the Commission will submit new legislation next year, but it wants to restrict the legislation only to musical works and not to audiovisual works. I therefore call on the Commission to state whether it will correct this fundamental error, or whether we will have to correct it as Members in committees. This problem is dealt with by item 33 of the report.
(SK) Madam President, I would like to begin by supporting the efforts of the rapporteur to launch a debate in the European Parliament on the media environment. I think this is a very useful theme, particularly in the period of digitalisation, a period when revolutionary changes are under way in this environment.
The media environment definitely varies between the individual countries. There are countries where the media environment is dominated by commercial media, with public service media essentially forming just a kind of background. In some places, the commercial media are weaker or broken up and diffuse, so that they do not create a concentrated pressure or a concentrated media environment, and the public service media are then more able to provide more information and to influence public opinion to a greater extent.
In any case, however, we see that political bodies often interfere in the activities of public service media in particular, just as owners interfere in the activities of commercial media, and our information and public awareness are then influenced to a considerable extent.
In order to achieve media freedom, genuine freedom that is independent of money, whether private money or state money, it is necessary to strive hard for journalists to be free, and not subject to some form of monitoring or self-monitoring which would, in effect, oblige them to be loyal to their employers. In my opinion, this is the greatest problem to arise in the media in our time, and we must make changes here in the future.
Member of the Commission. - Madam President, the Commission welcomes the European Parliament's report entitled 'public service broadcasting in the digital era: the future of the dual system'. The report is a well-balanced text as it supports the existing dual system, based on coexistence between public service broadcasters and commercial broadcasters in Europe. As the audiovisual media services directive recalls in one of its recitals, this coexistence is a feature that distinguishes the European audiovisual media market from others and the report fully recognises this.
The protocol on the system of public broadcasting in the Member States, annexed to the EU treaties, recognises the Member States' freedom to define the public service remit to organise public service broadcasting and its funding, as long as such funding does not affect trading conditions and competition in the Community. Therefore, the Member States determine the form and conditions of funding of their public service media so long as EU State aid rules are respected.
We agree with the main thrust of the report, i.e. that public broadcasters should be able to use the opportunities offered by digitisation and the diversification of distribution platforms, in line with the principle of technological neutrality. This was acknowledged in the revised communication from the Commission of 2009 on the application of State aid rules to public service broadcasting. We have some comments on two elements of the report in particular.
First, regarding monitoring the Council of Europe standards, there is no EU responsibility for the political independence of public service media. Furthermore, EU Member States cannot give a mandate to the European Audiovisual Observatory without the agreement of the non-EU members. The Commission could not do so either.
Second, the report suggests that certain Member States have failed to take any action in promoting European works in broadcasting. This is not supported by figures from the Commission's recent report on the application of the directive's provisions. According to that report, broadcasters across Europe are doing well overall in terms of the promotion of European programmes.
Public service broadcasters should be at the forefront of innovation, driving the development of new formats and quality, as regards both the programme itself and technically, if they are to keep up with trends and challenges from elsewhere. It seems that we fully agree on these points and I look forward to cooperating with Parliament on these issues within the legal framework provided by the treaties.
The debate is closed.
The vote will take place on Thursday, 25 November 2010.
Written statements (Rule 149)
At the time of transition from the analogue to digital TV system, coupled with the growing importance of new media, including 3D format, we must bear in mind a number of factors in the policies which we are devising. Firstly, I believe that it is useful for us to take measures to facilitate the transition to the digital system, while also considering the possibility of offering vouchers or other measures to compensate the general public. Another important measure would be to organise traineeships for journalists and public broadcasting managers, given the sums steadily allocated to this area by the private media. Furthermore, I think that it is worthwhile us considering in the future the opportunity to set up a European public radio service. At the same time, I believe that it would be useful for public TV broadcasters in Member States to contribute programmes of European interest to the Euronews channels. Given not only how widespread 3D productions have become, but also the warnings issued by doctors about the impact on viewers' health, I call on the European Commission to devise urgently a study which will take into account the possible risks which 3D TV can pose to Europeans' health under current technical conditions.
I should like, first of all, to congratulate Ivo Belet on his excellent report on this highly important subject. I would also like to thank him for accepting my ideas and proposals on it. I believe that we have come up with a well-balanced report which aims to guarantee fair competition between public and private media.
On the strength of a long tradition, national budgets, i.e. the taxpayer, support public TV broadcasters based on the assumption that public TV stations are there only to protect the public interest, while private broadcasters are there to protect private, commercial interests. However, the practice in Bulgaria and in the whole of Europe has long since shown that this is not entirely true for public or for private media.
Drawing on many years of experience in the media sector, I proposed some amendments to this report, which aims to put public and private media on an equal footing in order to enable them to provide better quality information of importance to the public. European citizens have the right to receive the best information both on European and on national issues. This requires the efforts both of public and of private media, while regulatory authorities have to make sure that they operate on an even playing field. I thank you for your attention.